Desmond, J.
(concurring). I vote for reversal, but on a ground which is broader than, but not necessarily inconsistent with, the ground stated in this court’s majority opinion. To prove a “ motive ” for defendant’s alleged violation of subdivision 4 of section 1897 of the Penal Law, the prosecutor was allowed to show that defendant was a parole violator at the time. But the statute makes it a crime merely to possess, without a license, certain kinds of firearms. A violation thereof does not involve *465or include any specific intent. Mere possession, otherwise licit, becomes a crime if the possessor does not have a license. “ Motive ” has no more to do with such a violation than with the unlicensed driving of an automobile, or the unlicensed possession of narcotics or explosives. True, there are New York cases, such as People v. Connolly (253 N. Y. 330, 341), which say that evidence tending to show the motive for a crime is “ always admissible”. Bnt the crime itself must still be one to which a specific motive is reasonably assignable. If it be the law, as says the opinion in People v. Fitzgerald (156 N. Y. 253, 259), that evidence of motive, to be admissible, must have a “ relation to the criminal act according to known rules and principles of human conduct ’ ’, then any alleged motives are entirely outside the scope of investigation in cases like the one here under review. The dispute on this trial was as to the identity of the possessor of the unlicensed revolver. The coincidental circumstance that defendant was delinquent in reporting to his parole officer was twisted into proof that he, and not someone else, was the possessor.
Conway, Ch. J., Fuld, Feoessel and Burke, JJ., concur with Van Voorhis, J.; Desmond, J., concurs in a separate opinion; Dye, J., taking no part.
Judgments reversed and a new trial ordered.